Case: 14-11373   Date Filed: 10/15/2015   Page: 1 of 3


                                                      [DO NOT PUBLISH]



             IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                             No. 14-11373
                         Non-Argument Calendar
                       ________________________

         D.C. Docket Nos. 3:14-cv-00200-BJD; 3:13-bkc-00346-PMG



In re: PHALLY LANG,

                                        Debtor.
___________________________________________________

BANK OF NEW YORK MELLON,
f.k.a. Bank of New York,

                                              Plaintiff - Appellant,

versus

PHALLY LANG,

                                              Defendant - Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (October 15, 2015)
              Case: 14-11373     Date Filed: 10/15/2015   Page: 2 of 3


Before TJOFLAT, JORDAN, and EDMONDSON, Circuit Judges.



PER CURIAM:



  ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES



      In Bank of N.Y. Mellon v. Lang (In re Lang), 580 F. App’x 890 (11th Cir.

2014), this Court affirmed the district court’s affirmance of the bankruptcy court’s

order voiding a wholly unsecured second priority lien on residential property

owned by a Chapter 7 debtor. In doing so, the panel relied on existing precedent in

McNeal v. GMAC Morg., LLC (In re McNeal), 735 F.3d 1263 (11th Cir. 2012),

and in Folendore v. United States Small Bus. Admin., 862 F.2d 1537 (11th Cir.

1989), in which this Court concluded that an allowed claim that was wholly

unsecured was voidable under section 506(d).

      The Supreme Court has now granted certiorari, vacated our judgment, and

remanded the case to us for further consideration in the light of its decision in Bank

of America, N.A. v. Caulkett, 135 S. Ct. 1995 (2015).

      In Caulkett, the Supreme Court concluded expressly that “a debtor in a

Chapter 7 bankruptcy proceeding may not void a junior mortgage lien under §

506(d) when the debt owed on a senior mortgage lien exceeds the current value of


                                          2
              Case: 14-11373     Date Filed: 10/15/2015   Page: 3 of 3


the collateral.” Id. (emphasis added). As a result, this Court’s decisions in

McNeal and in Folendore are no longer good law. See Waits v. Bank of Am., N.A.

(In re Waits), No. 14-11408, 2015 U.S. App. LEXIS 12311, at *3 (11th Cir. July

16, 2015).

      Accordingly, we deny Appellant’s motion for summary reversal, vacate the

district court’s judgment, and remand the case for further proceedings consistent

with Caulkett and with this opinion.

      VACATED AND REMANDED.




                                          3